Appeal Reinstated, Motion Granted, Judgment Set Aside, Case Remanded, and
Memorandum Opinion filed July 11, 2019.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-18-00590-CV

                  JPAC, LLC AND PETER JUUL, Appellants
                                         V.

             KISS DEVELOPMENT COMPANY, LLC, Appellee

                     On Appeal from the 11th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2015-35568

                 MEMORANDUM                       OPINION
      This is an appeal from a judgment signed April 23, 2018. We granted
appellants’ unopposed motion to abate the appeal on March 21, 2019 so the parties
could pursue settlement. On July 1, 2019, the parties filed an agreed motion to set
aside the trial court’s judgment without regard to the merits and remand the case to
the trial court for rendition of judgment in accordance with the settlement agreement.
See Tex. R. App. P. 42.1(a)(2)(B). The motion is granted.
      Therefore, we reinstate the appeal, set aside the trial court’s judgment without
regard to the merits, and remand the case to the trial court for rendition of judgment
in accordance with the settlement agreement. See id.

                                   PER CURIAM

Panel consists of Chief Justice Frost and Justices Spain and Poissant.




                                          2